internal_revenue_service number release date index number --------------------------------------------------------------- ------------------------------ ----------------------------------------- ----------------------------- ----------------------------------------------------- --------------------------------------------------- ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi br01 plr-148486-07 date date legend legend x y state -------------------------------------------- -------------------------- ------------ year ------- dear ------------- this letter is in response to your request dated date on behalf of x for a private_letter_ruling that x’s proposed methodology for allocating excess tax gain resulting from a like-kind_exchange constitutes an appropriate adjustment under sec_1 a of the income_tax regulations facts based solely on the materials submitted and representations contained within we understand the relevant facts to be as follows x is a state real_estate trust that has elected to be treated as a partnership for federal_income_tax purposes taxpayer both directly and indirectly owns and operates a diverse portfolio of y domestically x owns property including property that is the subject of this request which was contributed to it by several partners at a time when the property’s fair_market_value exceeded its tax basis while all allocations of income gain loss and deduction with respect to the plr-148486-07 c property have been determined in accordance with the rules of sec_704 and the regulations thereunder to date the precontribution gain has not yet been entirely eliminated furthermore the sec_704 property has appreciated significantly since its contribution to the x thus giving rise to additional built-in_gain over and above the original precontribution gain due to revaluations and the fact that the property was booked in at its fair_market_value when contributed the sec_704 property is currently being carried on the x’s books at a basis that has been adjusted to reflect both the precontribution and postcontribution gain one of x’s main objectives is to continuously improve the quality of the portfolio x’s strategy has been to dispose_of assets that are identified as non-core and to redeploy that capital in core markets due to the general partner’s status as a real_estate_investment_trust reit within the meaning of sec_856 x has generally sought to dispose_of and acquire properties in like-kind_exchanges to limit the number of sales to remain within the safe_harbor of sec_857 x plans to relinquish and during year has relinquished sec_704 property relinquished sec_704 property in a transaction that is intended to partially qualify as a sec_1031 like-kind_exchange in this exchange in addition to the like-kind_property being received without recognition of gain in exchange for the relinquished sec_704 property x will also receive boot in the form of cash which will require the recognition of gain in this case x represents that the amount of taxable gain is expected to be greater than the aggregate amount of book gain recognized but less than the sum of the total book gain recognized in the exchange and the amount of book gain reflected in prior upward revaluations of the property since contribution of the relinquished sec_704 property to x in addition x also represents that the amount by which the fair_market_value of the replacement_property exceeds its adjusted tax basis substituted from the relinquished sec_704 property is greater than the entire remaining precontribution gain attributable to the relinquished sec_704 property thus the sec_704 consequences are preserved in that the replacement_property can be treated as sec_704 property with the same amount of remaining precontribution gain as the relinquished sec_704 property proposed methodology pursuant to sec_1_704-3 x must allocate the book and tax gain from the receipt of boot to its partners under the regulations x’s method of allocation will be respected if it a reasonable method that is consistent with the purposes of sec_704 x intends to allocate the taxable gain recognized in the exchange first to those partners to whom the corresponding book gain is allocated in the exchange and second to the extent the tax gain exceeds such book gain to those partners whose capital accounts has been increased to reflect postcontribution gain resulting from the prior revaluations of the relinquished sec_704 property pursuant to sec_1 b iv f after all postcontribution book gain has been matched with an allocation of excess tax gain any remaining excess tax gain attributed to the receipt of boot expected to be zero in this transaction would be allocated to the sec_704 partner with respect to the precontribution gain credited to the sec_704 partner’s capital accounts in connection with the contribution of the relinquished sec_704 property plr-148486-07 furthermore any precontribution or postcontribution gain inherent in the relinquished sec_704 property that has not been matched with allocations of excess gain will be treated as built-in_gain in the replacement_property the x proposes to carry out this methodology by following these steps in allocating the gain recognized in the partially taxable like-kind_exchange transaction x will calculate the sec_1031 recognized gain limited to the lesser_of the gain realized or the boot separately for book capital_account purposes sec_704 and tax capital_account purposes sec_704 to the extent the recognized tax gain equals the book gain recognized in the exchange the tax gain will be allocated in the same manner as such book gain is allocated under sec_704 x will allocate under sec_704 principles the remaining excess tax gain on a last-in_first-out basis this is the same manner as the postcontribution gain would have been allocated if actually recognized starting with the most recently created layer of postcontribution gain and working back in time until all such previous allocations of postcontribution gain have been matched by reverse sec_704 allocations of excess gain or all of such excess gain has been allocated x does not anticipate any excess gain will remain unallocated after step above but if it does the remaining excess tax gain will be allocated under sec_704 to the sec_704 partner in the same manner as the precontribution gain was credited to the partners’ capital accounts law and analysis sec_704 of the code provides in part that income gain loss and deduction with respect to property contributed to the partnership by a partner shall be shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 provides in relevant part that if a partnership disposes of sec_704 property in a nonrecognition_transaction the substituted_basis_property is treated as sec_704 property with the same amount of built-in_gain or loss as the sec_704 property disposed of by the partnership if gain_or_loss is recognized in such a transaction appropriate adjustments must be made sec_1_704-1 provides that sec_704 and sec_1_704-3 generally require that if property is contributed by a partner to a partnership the partners’ distributive shares of income gain loss and deduction as computed for tax plr-148486-07 purposes with respect to the property are determined so as to take account of the variation between the adjusted_basis and fair_market_value of the property although sec_704 does not directly determine the partners’ distributive shares of tax items governed by sec_704 the partners’ share of distributive shares of tax items may be determined under sec_704 and sec_1_704-3 depending on the allocation method chosen by the partnership under sec_1_704-3 with reference to the partners’ distributive shares of the corresponding book items as determined under sec_704 and this paragraph sec_1031 provides that in general no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides in relevant part if it were not for the fact that such property received in exchange consists not only of property permitted by such provisions to be received without the recognition of gain_or_loss but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property however once having applied the dictates of sec_1_704-1 the issue arises as to how to prioritize the amortization of the remaining book-tax disparity in the property through the allocation of this remaining excess tax gain it is the manner in which this excess tax gain with no current book corollary is attributed under sec_704 to the precontribution and postcontribution layers of book gain inherent in the contributed or revalued property that will directly determine the manner in which such excess tax gain is allocated between the contributing and revaluation partners and in turn determine the priority given to burning-off the precontribution and postcontribution layers of built-in_gain the proposed methodology preserves any unamortized built-in_gain sec_704 in full in the replacement_property while respecting the allocations of sec_704 book gain actually realized in the exchange or constructively realized via book-up of the relinquished_property conclusion based solely on the facts as represented and the materials provided we conclude that the use of the lifo methodology by x results in an appropriate adjustment under sec_1_704-3 except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the facts described under any other provision of the code or regulations moreover no inference should be drawn that there may not be other appropriate methodologies resulting in an appropriate adjustment under sec_1_704-3 plr-148486-07 pursuant to the power_of_attorney on file with this office a copy of this ruling will be sent to the taxpayer’s first and second representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely david r haglund david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
